DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 16 and 17 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-7, 10, 13 and 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/5/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
NOTE: If canceled claims 16 and 17 were amended in a similar manner to claim 15 (as noted in examiner’s previous office action) then claims 16 and 17 could also be allowed.

Response to Arguments
Applicant’s arguments, see page 9, filed 4/20/22, with respect to claim 15 have been fully considered and are persuasive.  The objection has been withdrawn. 

Applicant’s arguments, see page 9, filed 4/20/22, with respect to claims 1, 2, 8, 9, 11, 12, 15 and 18-21 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been withdrawn.

Allowable Subject Matter
Claims 1-15 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 20 and 21, the prior art does not contain a valid combination of references that disclose a printing apparatus that uses a pressurization member rotated by a motor, a fixing belt opposing the member and a support member arranged on an inner side of the fixing belt that slidably supports the fixing belt at a position opposing the member and a processor that obtains torque of the motor each time a condition is satisfied and determines that the fixing apparatus has reached an end of life based on variation over time in obtained torque turning from a period of time of increasing torque to a period of time of decreasing torque.  Similar prior art such as U.S. patent application publication 2011/0222875 by Imada et al. disclose an electrophotographic printing system that can determine the end of life of the fixing unit by determining a torque is higher than a predetermined threshold, but lacks disclosure of determining the end of life based upon variation in torque turning from increasing to decreasing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/Primary Examiner, Art Unit 2672